Citation Nr: 0829782	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-22 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a dislocated left hip with a fractured pelvis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from May 1949 to August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran was scheduled for a videoconference hearing 
before the undersigned Veterans Law Judge in July 2008.  
However, on the appointed date and time, his representative 
appeared and advised that the veteran had been suddenly 
hospitalized and was unable to testify.  His representative 
requested that the file be held open for 30 days so she could 
attempt to obtain and submit additional evidence from the 
veteran regarding his appeal.  The undersigned agreed to the 
30-day extension, but additional evidentiary material has not 
been submitted to date.



FINDINGS OF FACT

1.  Service connection for the residuals of a dislocated left 
hip with a fractured pelvis was denied by a February 2004 
rating decision, which became final when the veteran did not 
appeal.

2.  Additional evidence submitted since the February 2004 
rating decision does not bear directly and substantially upon 
the issue of service connection for the residuals of a 
dislocated left hip with a fractured pelvis.  In addition, it 
does not raise a reasonable possibility of substantiating the 
claim and does not, by itself or in conjunction with evidence 
previously assembled, relate to an unestablished fact 
necessary to substantiate the claim.



CONCLUSION OF LAW

Evidence received since the previous final decision in 
February 2004 in which the RO denied service connection for 
the residuals of a dislocated left hip with a fractured 
pelvis is not new and material, and the previous decision may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.156(a), 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In September 2004 VA sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the January 2005 rating 
decision, July 2007 SOC, and December 2007 SSOC explained the 
basis for the RO's action, and the SOC and SSOC provided him 
with additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Such notice was provided in September 2004 and January 2005 
letters to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Laws and Regulations, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  New and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

Some of the veteran's service records were lost in an 
accidental 1973 fire at the National Personnel Records 
Center.  In the absence of the presumed destroyed service 
medical records, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule, is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Therefore, the Board 
will consider the veteran's DD Form 214 sufficient as an 
independent verification of his stressor.

With the above criteria in mind, the procedural history and 
relevant evidence will be summarized.  An unappealed February 
2004 rating decision denied service connection for a back 
disorder.  In August 2004 the veteran filed a request to 
reopen his claim.

Summarizing the evidence of record at the time of the 
February 2004 rating decision, the service treatment records 
that have been associated with the claims file show that in 
November 1951 the veteran was in a motor vehicle accident in 
Gadsden, Alabama, when he lost control of his automobile and 
it struck a telephone pole.  The listing of injuries in the 
records did not include the veteran's left hip or a fracture 
of the pelvis.  At his August 1952 discharge examination the 
veteran's spine and "other musculoskeletal" elements were 
found to be normal, and his lower extremities were normal 
except for an asymptomatic pilonidal cyst.

The veteran underwent a VA examination in October 1992 at 
which he reported that in 1951 he was in a motor vehicle 
accident in which he sustained a hip dislocation and pelvic 
fracture, and was hospitalized for three months.  He said his 
left hip now felt stiff and sore on movement, which did not 
interfere with activity.  On clinical evaluation, the 
veteran's musculoskeletal system was normal and his diagnosis 
included "residual of pelvic and hip trauma."  X-rays of 
the hips were normal.

The veteran wrote in August 1994 that he was also in a 
"wreck" while serving in Korea.  He attached a copy of a 
contemporary newspaper story which stated that he was 
hospitalized in an Army Hospital in Tokyo after being injured 
in Korea.  The veteran wrote that he was hospitalized at the 
37th Field Artillery Hospital, 2nd Division, before being sent 
to the Army Hospital in Tokyo because of the accident, and 
that he had broken his hip and pelvis.  In August 1994, 
R.E.N. wrote that he served in Korea from September 1950 to 
February 1952, and that in 1951 he was told that the veteran 
was in the hospital.

D.F.W., the veteran's brother, wrote in August 2003 that in 
January 1951 their mother received a telegram that the 
veteran had been injured in Korea and was hospitalized in 
Tokyo after an ammunition truck in which he was a passenger 
went over an embankment, resulting in a broken pelvis.  Mr. W 
continued that the veteran returned to Korea after three 
months, and that in November 1951 he and the veteran were in 
an automobile accident in Gadsden, Alabama, in which the 
veteran suffered lacerations to his left eye and a broken 
front tooth.  Finally, Mr. W wrote that the injuries from the 
accident in Korea were currently causing problems for the 
veteran.  Mr. W wrote that the telegram which his mother had 
received was attached, but it is not associated with the 
claims file.

B.W., the veteran's sister, wrote that in January 1951 the 
veteran was injured when an ammunition truck in which he was 
riding went over a cliff, that he was hospitalized in Army 
Hospital in Tokyo for approximately three months, and that 
their mother received a telegram confirming the injury.  
While the veteran sustained minor injuries in a November 1951 
automobile accident, Ms. W wrote that the veteran sustained 
more serious injuries in the accident in Korea.

Regarding the evidence of record submitted in conjunction 
with the veteran's request to reopen his claim, in August 
2004 D.T.P. wrote that he had known the veteran since they 
were four years old.  Mr. P stated that while the veteran was 
in Korea he received a letter from the veteran in which he 
wrote that he had been in a truck wreck and fractured his 
pelvis bone, dislocated his left hip, and sustained multiple 
lacerations and bruises.  A 21/2-ton Army truck loaded with 
ammunition and gear had flipped and gone off a 40-foot 
embankment in January 1, 1952, the veteran was trapped under 
the truck, and he was hospitalized for three months.

Treatment notes from Birmingham VA Medical Center from 2003 
to 2004 show that in September 2003 the veteran said he was 
in a truck wreck on New Year's Day 1951 in which he suffered 
a dislocated hip and pelvic fracture.

The veteran wrote in his December 2005 Notice of Disagreement 
that in January 1952 he was in an accident that involved his 
hip and pelvis, and that the accident occurred while he was 
on leave.

The Social Security Administration National Records Center 
indicated in August 2007 that any medical records pertaining 
to the veteran had been destroyed.

In October 2007 the veteran had a VA examination with an 
orthopedist, D.K., D.O., who reviewed the veteran's claims 
file.  The veteran reported that he had suffered pain and 
stiffness in his left hip for over 30 years which escalated 
in the 1990s, causing him to request treatment.  He said 
that, after being discharged from the Army, he worked in 
construction for 30 years.  He complained of bilateral hip 
stiffness and weakness, with the left worse than the right.  
He took hydrocodone as necessary, and said that his condition 
was constant, although it waxed and waned in intensity.  He 
stated that he underwent a closed reduction of the dislocated 
left hip in 1951. 

On examination, the range of motion of the hip as measured by 
a goniometer was forward flexion right 0 to 120 degrees and 
left 0 to 110 degrees, abduction right 0 to 45 degrees and 
left 0 to 25 degrees, adduction 0 to 25 degrees bilaterally, 
external rotation 0 to 60 degrees right and 0 to 45 degrees 
left, and internal rotation 0 to 40 degrees right and 0 to 25 
degrees left.  The veteran walked in a guarded manner and 
appeared to have slight unsteadiness in his gait pattern, 
although he complained of dizziness.  He could toe-gait but 
complained of left hip pain, was only able to squat a third, 
complained of bilateral hip pain throughout the entire ark of 
movement, had more discomfort on the left side, and could not 
walk on his heels due to instability.  He developed a mild 
guarding and forward flexion decrease of 5 degrees with 
repetitive movement of the left hip.  There was no ankylosis 
or constitutional signs of inflammatory arthritis.  The 
veteran had joint hip flexion 0 to 125 degrees, adduction 0 
to 25 degrees, abduction 0 to 45 degrees, external rotation 0 
to 60 degrees, and internal rotation 0 to 40 degrees.  

X-rays showed mild degenerative changes in both hips.  The 
left hip showed no significant interval change, and mild 
degenerative changes were seen in both hips with mild joint 
space narrowing and mild acetabular spurring.  Dr. K 
diagnosed the veteran with bilateral degenerative joint 
disease of the hips, and wrote that repetitive motion of the 
left hip joint caused an additional loss of range of motion 
of 5 degrees of flexion, and that this function was further 
limited by pain following repetitive use.  The pain caused a 
major functional impact.  Dr. O wrote that he could not state 
whether the veteran's left hip disability was caused by a 
dislocation of the hip during active service, without 
resorting to speculation.
  
Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for a left hip/pelvis disorder.  
While the private and VA treatment records submitted since 
the February 2004 rating decision do constitute new evidence, 
in that they were not of record at the time of the previous 
decision, they are not material evidence, because they do not 
bear directly and substantially on the issue at hand.  In 
this regard, these reports do not, nor does any of the 
additional evidence submitted in connection with the claim to 
reopen, demonstrate that the veteran has a current left hip 
or pelvis disorder that is of in-service origin.  
Specifically, none of the new evidence provides competent 
information to link his currently diagnosed hip disorder to 
his military service or any incident that occurred therein.  
As discussed above, Dr. K felt that a causal link between the 
present disability and the veteran's service, 55 years 
before, could not be established without resort to 
speculation.  The law is clear that a medical opinion based 
upon speculation is not valid to establish service 
connection.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(a medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).




Furthermore, even considering the unfortunate unavailability 
of a portion of the veteran's STRs, none of the evidence 
added to the file tends to show that the veteran demonstrated 
a left hip or pelvis disorder within even a period of several 
years after his separation from active military service.  
Therefore, even if the evidence were deemed sufficient to 
reopen the claim, the complete record, as discussed above, 
fails to provide a linkage between in-service symptomology 
and any current left hip or pelvis disability.

We recognize the sincerity of the arguments advanced by the 
veteran, his family, and friends that he has service 
connected residuals of a dislocated left hip with a fractured 
pelvis.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that a layperson's statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, establishing a connection between present hip and 
pelvis disorders and remote injuries more than half a century 
ago requires specialized training for a determination as to 
diagnosis, causation, and nexus, and is therefore not 
susceptible of lay determination.

In summary, the Board finds that the evidence received in 
conjunction with the request to reopen is not new and 
material, and does not serve to reopen the claim for service 
connection for the residuals of a dislocated left hip with a 
fractured pelvis.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  Since the Board has found that the evidence is 
not new and material, no further adjudication of this claim 
is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 
(1991).




ORDER

New and material evidence not having been submitted, the 
claim for service connection for the residuals of a 
dislocated left hip with a fractured pelvis is denied.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


